EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jay Anderson on 12/2/2021.

The application has been amended as follows: 
1.	(Currently amended)  A device comprising:
a processing system including a processor; and
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: 
identifying a first media consumption pattern associated with a network subscriber;
categorizing the network subscriber as part of a first cohort of network subscribers based on the first media consumption pattern, wherein the categorizing of the network subscriber as part of the first cohort is based on matching metadata associated with the network subscriber and the first media consumption pattern with an aggregated media consumption pattern of the first cohort;
providing a first group of advertisements to the first cohort of network subscribers; 
monitoring consumption of new media content by the network subscriber;
updating the first media consumption pattern of the network subscriber based on interactions between the network subscriber and other network subscribers associated with the first cohort and the consumption by the network subscriber of the new media content to generate a second media consumption pattern;

re-categorizing the network subscriber as part of a second cohort of network subscribers based on the second media consumption pattern;

searching for previously generated content relating to a media consumption trend determined for the second cohort of network subscribers, wherein the previously generated content comprises media content items previously offered by a content provider prior to the recategorizing; and
selectively providing a second group of advertisements, based at least in part on the previously generated content, to members of the second cohort of network subscribers determined to not have consumed the previously generated content, the members including the network subscriber.

2.	(Currently amended)  The device of claim 1, wherein the re-categorizing the network subscriber as part of the second cohort of network subscribers further comprises: 
capturing interactions between the network subscriber and other network subscribers of the second cohort of network subscribers regarding the consumption of the new media content, wherein the interactions comprise social media interactions between the network subscriber and the other network subscribers of the second cohort of network subscribers;
analyzing the interactions to extract subscriber metadata associated with the network subscriber, resulting in extracted metadata; and
updating the second media consumption pattern of the network subscriber


3.	(Original)  The device of claim 2, wherein the second cohort of network subscribers is identified based on matching the updated metadata and the updated media consumption with an aggregated media consumption pattern of the second cohort of network subscribers.

4.	(Original)  The device of claim 1, wherein the operations further comprise:
determining, for each of the second cohort of network subscribers, a consumer context associated with the new media content, the consumer context comprising information regarding a network subscriber environment, information regarding a network subscriber activity while consuming the new media content, or a combination thereof; and
aggregating media consumption patterns for each of the second cohort of network subscribers to obtain an aggregated media consumption pattern.

5.	(Original)  The device of claim 4, wherein the consumer context comprises a location of the network subscriber.

6.	(Original)  The device of claim 4, wherein the consumer context comprises a type of device used by the network subscriber to consume the new media content.

7.	(Original)  The device of claim 4, wherein the determining the consumer context, the identifying the second media consumption pattern, and the aggregating are performed using network edge analysis.

8.	(Original)  The device of claim 7, wherein the network edge analysis is performed by a network edge probe anonymously capturing activity of the network subscriber.

9.	(Previously presented)  The device of claim 4, wherein the operations further comprise determining, based on the aggregated media consumption pattern, the media consumption trend for the second cohort of network subscribers.

10.	(Currently amended)  The device of claim 9, wherein the operations further comprise updating a profile for the network subscriber in accordance with the second media consumption pattern, wherein the media consumption trend is correlated with the profile, the profile including a current activity for the network subscriber to identify the new media content and to generate a recommendation for the network subscriber regarding the new media content, wherein the new media content is included in the media consumption trend and is not included in the profile. 

11.	(Previously presented)  The device of claim 1, wherein the searching is performed using a media content library maintained by the content provider.  
 
12.	  (Currently amended)  A method comprising:
identifying, by a processing system including a processor, a first media consumption pattern associated with a network subscriber; 
categorizing, by the processing system, the network subscriber as part of a first cohort of network subscribers based on the first media consumption pattern, wherein the categorizing of the network subscriber as part of the first cohort is based on matching metadata associated with the network subscriber and the first media consumption pattern with an aggregated media consumption pattern of the first cohort; 
providing, by the processing system, a first group of advertisements to the first cohort of network subscribers; 
monitoring, by the processing system, consumption by the network subscriber of new media content not previously consumed by the network subscriber; 
updating, by the processing system, the first media consumption pattern of the network subscriber based on interactions between the network subscriber and other network subscribers associated with the first cohort and the consumption by the network subscriber of the new media content to generate a second media consumption pattern; 

re-categorizing, by the processing system, the network subscriber as part of a second cohort of network subscribers based on the second media consumption pattern; 

searching, by the processing system, for previously generated content relating to a media consumption trend determined for the second cohort of network subscribers, wherein the previously generated content comprises media content items previously offered by a content provider prior to the re-categorizing; and 
selectively providing, by the processing system based at least in part on the previously generated content, a second group of advertisements to members of the second cohort of network subscribers determined to not have consumed the previously generated content, the members including the network subscriber.

13.	(Original)  The method of claim 12, further comprising:
determining, by the processing system for each of the second cohort of network subscribers, a consumer context associated with the new media content, the consumer context comprising information regarding a network subscriber environment, information regarding a network subscriber activity while consuming the new media content, or a combination thereof; and
aggregating, by the processing system, media consumption patterns for each of the second cohort of network subscribers to obtain an aggregated media consumption pattern.

14.	(Original)  The method of claim 13, wherein the determining the consumer context, the identifying the second media consumption pattern, and the aggregating are performed using network edge analysis.

15.	(Previously presented)  The method of claim 13, further comprising determining, by the processing system based on the aggregated media consumption pattern, the media consumption trend for the second cohort of network subscribers.

16.	(Currently amended)  The method of claim 15, further comprising updating, by the processing system, a profile for the network subscriber in accordance with the second media consumption pattern, wherein the media consumption trend is correlated with the profile, the profile including a current activity for the network subscriber to identify the new media content and to generate a recommendation for the network subscriber regarding the new media content, wherein the new media content is included in the media consumption trend and is not included in the profile. 


17.	(Currently amended)  A non-transitory machine-readable medium comprising executable instructions that, when executed by a processing system including a processor, cause the processor to perform operations, the operations comprising:
identifying, by a processing system including a processor, a first media consumption pattern associated with a network subscriber; 
categorizing, by the processing system, the network subscriber as part of a first cohort of network subscribers based on the first media consumption pattern, wherein the categorizing of the network subscriber as part of the first cohort is based on matching metadata associated with the network subscriber and the first media consumption pattern with an aggregated media consumption pattern of the first cohort; 
providing, by the processing system, a first group of advertisements to the first cohort of network subscribers; 
monitoring, by the processing system, consumption by the network subscriber of new media content not previously consumed by the network subscriber; 
updating, by the processing system, the first media consumption pattern of the network subscriber based on interactions between the network subscriber and other network subscribers associated with the first cohort and the consumption by the network subscriber of the new media content to generate a second media consumption pattern; 

re-categorizing, by the processing system, the network subscriber as part of a second cohort of network subscribers based on the second media consumption pattern; 

searching, by the processing system, for previously generated content relating to a media consumption trend determined for the second cohort of network subscribers, wherein the previously generated content comprises media content items previously offered by a content provider prior to the re-categorizing; and 
selectively providing, by the processing system based at least in part on the previously generated content, a second group of advertisements to members of the second cohort of network subscribers determined to not have consumed the previously generated content, the members including the network subscriber.

18.	(Previously presented)  The non-transitory machine-readable medium of claim 17, wherein the consumer context comprises information regarding a network subscriber environment, information regarding a network subscriber activity while consuming the new media content, or a combination thereof, wherein the operations further comprise:
aggregating media consumption patterns for each of the second cohort of network subscribers to obtain an aggregated media consumption pattern,
wherein the determining the consumer context, the identifying the second media consumption pattern, and the aggregating are performed using network edge analysis.

19.	(Previously presented)  The non-transitory machine-readable medium of claim 18, wherein the operations further comprise determining, based on the aggregated media consumption pattern, the media consumption trend for the second cohort of network subscribers.

20.	(Currently amended)  The non-transitory machine-readable medium of claim 19, wherein the operations further comprise updating a profile for the network subscriber in accordance with the second media consumption pattern, wherein the media consumption trend is correlated with the profile, the profile including a current activity for the network subscriber to identify the new media content and to generate a recommendation for the network subscriber regarding the new media content, wherein the new media content is included in the media consumption trend and is not included in the profile. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With regard to claims 1, 12, and 17, the prior art of record fails to fairly teach or suggest each and every limitation of the instant claims.  For instance, the prior art of record fails to teach “updating, by the processing system, the first media consumption pattern of the network subscriber based on interactions between the network subscriber and other network subscribers associated with the first cohort and the consumption by the network subscriber of the new media content to generate a second media consumption pattern,” where the subscriber was matched with the first cohort based on matching metadata of the subscriber and a media consumption patter with an aggregated media consumption pattern of the first cohort, where the updated pattern is then used to re-categorize the subscriber as part of a second cohort (and thus, the subscriber would no longer be part of the first cohort) in view of the instant claims, as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144. The examiner can normally be reached Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/               Primary Examiner, Art Unit 2444